DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments filed with the written response received on January 26, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 5-9 and 19 have been amended; claims 1, 2, 4, 17 and 21-25 are canceled. Accordingly, claims 3, 5-16 and 18-20 are pending in this application, with an action on the merits to follow.
Claim Objections
Claims 5-11, 13-15, 18 and 19 are objected to because of the following informalities:  
Claim 5, line 4: Applicant should delete the phrase “or training session”
Claim 6, line 3: “the fighter’s fingers” should recite “a fighter’s fingers”
Claim 6, lines 7-8: the language “the body defining lateral side end, top, medial and bottom areas” would be much clearer if recited as “the body defining a lateral side end area, a top area, a medial area and a bottom area”
Claim 6, line 9: Applicant should insert the phrase “configured to be” after “the lateral side end area” so that it reads “the lateral side end area configured to be used” in order to avoid a 112, Second Paragraph rejection since the current language can be read as a method-of-use limitation
Claim 6, line 17: “top and lateral layers compresses” should be recited as “the top and lateral layers compress”, as best as can be understood
Claim 7, line 3: “the fighter’s fingers” should recite “a fighter’s fingers”
Claim 7, lines 7-8: the language “the body defining lateral side end, top, medial and bottom areas” would be much clearer if recited as “the body defining a lateral side end area, a top area, a medial area and a bottom area”
Claim 7, line 9: Applicant should insert the phrase “configured to be” after “the lateral side end area” so that it reads “the lateral side end area configured to be used” in order to avoid a 112, Second Paragraph rejection since the current language can be read as a method-of-use limitation
Claim 7, line 16: the phrase “, when the glove is worn” should be added to the end of the line (so that it reads “wherein the lateral pad extends parallel to a lateral side of the fighter's hand, when the glove is worn”) to avoid a 101 rejection; see 35 U.S.C. 101 section below
Claim 8, line 3: “the fighter’s fingers” should recite “a fighter’s fingers”
Claim 8, lines 7-8: the language “the body defining lateral side end, top, medial and bottom areas” would be much clearer if recited as “the body defining a lateral side end area, a top area, a medial area and a bottom area”
Claim 8, line 9: Applicant should insert the phrase “configured to be” after “the lateral side end area” so that it reads “the lateral side end area configured to be used” in order to avoid a 112, Second Paragraph rejection since the current language can be read as a method-of-use limitation
Claim 8, line 19: Applicant should delete the phrase “or training session”
Claim 9, line 3: “the fighter’s fingers” should recite “a fighter’s fingers”
Claim 9, lines 7-8: the language “the body defining lateral side end, top, medial and bottom areas” would be much clearer if recited as “the body defining a lateral side end area, a top area, a medial area and a bottom area”
Claim 9, line 9: Applicant should insert the phrase “configured to be” after “the lateral side end area” so that it reads “the lateral side end area configured to be used” in order to avoid a 112, Second Paragraph rejection since the current language can be read as a method-of-use limitation
Claim 9, line 18: “the owner” should recite “an owner”
Claim 9, lines 18-19: the language “the writable surface being covered by the strap when engaged” is vague, as no “engagement” is ever mentioned; Examiner suggests “the writable surface being coverable by the strap” and deleting “when engaged”
Claim 10, line 4: “a punch” should recite “the punch” and “an opponent” should recite “the opponent”, since “a punch” and “an opponent” are already positively referenced in lines 2-3 of the claim
Claim 10, lines 5-6: “the fighter” should recite “a fighter”
Claim 10, line 8: “the sleeve being pulled over” appears to be a method-of-use step limitation and would be clearer if recited as “the sleeve configured to be pulled over”.
Claim 11, line 3: “is pulled down to uncover the securing system” would be clearer if recited as “is configured to be pulled down and folded to uncover the securing system”.
Claim 11, lines 4-5: “and pulled up over the securing system and expose” would be clearer if recited as “and configured to be pulled up over the securing system and unfolded to expose”
Claim 13, line 2: “is pulled up” should recite “is configured to be pulled up”
Claim 13, line 3: “pulled down” should recite “configured to be pulled down”
Claim 14, line 1: “The glove of 13” is missing a word and should recite “The glove of Claim 13”
Claim 15, line 1: “claim” should be capitalized (i.e. “Claim”), as all other dependent claims’ preambles capitalize “Claim”
Claim 18, lines 4-5: Applicant’s current language recites “a strap having a non-elastic portion secured to the first wrist portion and an elastic portion secured to the non-elastic portion”; while not technically indefinite, this language could be recited more clearly for better understanding; Examiner suggests “a strap having a proximal end and a distal free end, the proximal end directly secured to the glove's wrist portion, the strap having a non-elastic portion and an elastic portion, the non-elastic portion including the proximal end and the elastic portion including the distal free end”
Claim 18, line 10: “secured” should recite “securable” since it can be unsecured when not fastened
Claim 19, line 11: “the fighter’s” should recite “a fighter’s”
Appropriate correction is required.
Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-16 and 18 (claim 5 at least due to dependency from claim 6; claims 15 and 16 at least due to dependency from claim 10) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, Applicant recites “the top and lateral areas” wherein “the lateral area” lacks clear antecedent basis in the claim.  It appears that the phrase should recite “the top and lateral side end areas”.  Correction is required.
Regarding claim 6, Applicant recites “a padding” (line 4) and subsequently recites “a padded body” which has “separate pads” for the lateral side area and the top area, both the “padding” and “padded body” apparently belonging to (or integral with) the finger section.  It is unclear whether the “padding” and the “padded body” are the same pad/padding or distinct pads.  Correction is required.  If these padding/padded body elements are referring to the same padding, then Examiner suggests properly antecedently referencing the existing structure in subsequent language in the claims.  If these padding/padded body elements are distinct pads/padding from one another, then Examiner suggests using distinguishing language, such as “first”, “second”, etc.  Examiner notes that the same issue is present in claims 7-10, all of which are likewise indefinite.
Further regarding claim 6, Applicant recites “the top and lateral pads” which lacks clear antecedent basis in the claim.  Should this recite “the top area pad and the lateral area pad”?  Correction is required.
Regarding claim 7, Applicant recites “the lateral pad” (last line), which lacks clear antecedent basis.  Is “the lateral pad” supposed to reference the “lateral side end area pad”?  Correction is required.
Regarding claim 8, Applicant recites “the top pad” (last line), which lacks clear antecedent basis.  Is “the lateral pad” supposed to reference the “top area pad”?  Correction is required.
Regarding claim 10, Applicant recites “a soft material having a length greater than the securing system” (lines 7-8).  This language is confusing because it is comparing a dimension (i.e. length) with a physical structure (i.e. the securing system), instead of comparing two dimensions.  Correction is required.  Examiner suggests “a soft material having a length greater than a length of the securing system” if this is the intended meaning.
Regarding claims 11-14, Applicant recites “the free distal peripheral portion” which lacks antecedent basis in the claim.  Correction is required.
Regarding claims 11 and 13, Applicant recites “the fight or training session” which lacks antecedent basis in the claim.  Correction is required.
Regarding claim 18, Applicant recites “a non-elastic portion secured to the wrist portion” and subsequently recites “wherein the non-elastic portion is removably securable to the wrist portion”.  The subsequent language appears to broaden the scope of the earlier language, which renders the claim unclear (i.e. if the non-elastic portion is removably securable to the wrist portion, then it would seem that the non-elastic portion has configuration(s) that would not meet the language that it “[is] secured to the wrist portion”.  Correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7, as best as can be understood, is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter for the reason(s) below:
Regarding claim 7, Applicant appears to claim parts of the human body, which is not directed to statutory subject matter (i.e. human per se).  For example, the claim recites “wherein the lateral pad extends parallel to a lateral side of the fighter's hand”, which is actively reciting structure in relation to a user/person, rather than reciting that the structure is configured/adapted to be used in such a manner.  Correction is required.  For purposes of examination, the claim will be interpreted as “wherein the lateral pad is configured to extend parallel to a lateral side of the fighter's hand”.
Allowable Subject Matter
Claims 19-20 are allowable over the prior art, but are objected to for minor informalities, as explained above.
Claims 3, 5-15 and 18 would be allowable if rewritten or amended [1] to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and [2] to correct the issues identified in the Claim Objection section above.
Response to Arguments
Applicant’s arguments with respect to the prior art rejection(s) of the claim(s) in the previous Office Action mailed September 15, 2021 by the previous Examiner have been fully considered and are persuasive.  Therefore, the rejection(s) has/have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 112, First Paragraph and 35 U.S.C. 101, as explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732